Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19           Page 1 of 8 PageID 30084


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


PEGGY ROIF ROTSTAIN, et al.,               §
                                           §
       Plaintiff,                          §
                                           §
and                                        §
                                           §
THE OFFICIAL STANFORD                      §
INVESTORS COMMITTEE,                       §
                                           §
       Plaintiff-Intervenor,               §
                                           §
v.                                         §   CIVIL ACTION NO. 3-09-CV 0298-N
                                           §
TRUSTMARK NATIONAL BANK,                   §
HSBC PLC, THE TORONTO-                     §
DOMINION BANK, INDEPENDENT                 §
BANK F/K/A BANK OF HOUSTON,                §
SG PRIVATE BANKING (SUISSE),               §
S.A., and BLAISE FRIEDLI                   §
                                           §
       Defendants.                         §


            JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
                   TO MOTIONS FOR LEAVE TO INTERVENE

       The Receiver Ralph S. Janvey (“Receiver”) and the Examiner John. J. Little

(“Examiner”) file this Joint Response to the Motions to Intervene (ECF Nos. 492 and

495) that are pending in this matter.

       1.      On May 3, 2019, two Motions to Intervene were filed in this action. The

first, ECF No. 492, was filed by a group of some 43 individual plaintiffs who invested in




JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                            Page 1
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19               Page 2 of 8 PageID 30085


SIBL CDs and 17 investment funds (the “Kasowitz Intervenors”).1 The Receiver and the

Examiner understand that the various investment funds have acquired interests in the

claims of investors in SIBL CDs and that such acquisitions occurred well after the

appointment of the Receiver. To date, the Receiver and the Examiner understand that the

investment funds have acquired SIBL CD investor claims (or partial claims) with a face

value of approximately $700 million, and that they continue to both purchase and trade

such claims in a secondary market.

       2.     The second, ECF No. 495, was filed by a group of 900 plus investors in

SIBL CDs (the “Fishman Haygood Intervenors”).2

       3.     Both Motions to Intervene were motivated, in whole or in part, by this

Court’s denial of class certification, ECF No. 428,3 and the possibility that the individual

claims of putative class members could be barred by limitations if not asserted in this

action or preserved through the filing of separate actions. The Kasowitz Intervenors

argue that “[s]hould the Court refuse to permit Intervenors to join the present action, their

claims are at risk of being time-barred.” ECF 493 at ¶24. The Fishman Haygood

Intervenors similarly argue that “[t]hey stand to lose actionable claims against the Bank

Defendants due to expiring limitations periods.” ECF 495-1 at ¶22.


1
       The 43 individuals and 17 investment funds are represented by Kasowitz Benson Torres
LLP.
2
        The 900 plus SIBL CD investors are represented by Fishman Haygood, L.L.P., and
Castillo Snyder, P.C.
3
       The Fifth Circuit subsequently denied the putative class plaintiffs’ motion for leave to
appeal under FED. R. CIV. P. 23(f). ECF No. 463.


JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                                  Page 2
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19              Page 3 of 8 PageID 30086


       4.     In advance of filing their Motion, the Fishman Haygood Intervenors

conferred with the Receiver, the Examiner and the OSIC.               As a result of those

discussions, the Fishman Haygood Intervenors agreed that their intervenor action should

be permitted and then stayed by the Court so that the pending claims brought by OSIC

and the individually named Plaintiffs could proceed without delay. ECF No. 495 at 2.

       5.     Prior to the filing of their Motion, the Kasowitz Intervenors contacted

counsel for the Receiver and for the OSIC and stated they were unwilling to agree to a

similar stay of their intervenor action if leave to intervene were granted.

                                       SUMMARY

       6.     The Receiver and the Examiner believe that the Court ought to grant leave

to intervene to the Fishman Haygood Intervenors and contemporaneously stay their

intervenor action until the claims currently being prosecuted by the OSIC, on behalf of

the Receivership, are resolved.4 The Receiver and Examiner oppose intervention by the

Kasowitz Intervenors unless their intervenor action is similarly stayed by the Court.

                                       ARGUMENT

       7.     The Receiver and the Examiner recognize that both the Fishman Haygood

Intervenors and the Kasowitz Intervenors have an interest in preserving their individual

claims against the Bank Defendants against potential limitations defenses. Both have a




4
       A Stipulation addressing the Fishman Haygood Intervenors’ Motion to Intervene was
submitted to the Court with OSIC’s response to the Motions to Intervene. ECF No. 505-1.


JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                                 Page 3
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19               Page 4 of 8 PageID 30087


further interest in preserving their claims given certain of the defenses asserted by the

Bank Defendants with respect to the claims now being prosecuted by OSIC.5

       8.     While both the Kasowitz Intervernors and the Fishman Haygood

Intervenors have an interest in preserving their individual claims against the Bank

Defendants, that interest does not trump the interests of the Receiver and OSIC in

prosecuting to conclusion their claims asserted in this action, claims which seek to benefit

all investors victims and claimants, including the proposed intervenors.

       9.     OSIC has been a party to this action since December 2011, when it sought

to intervene. The claims it asserts are brought for the benefit of the Receivership Estate,

which benefits all Stanford Investor-victims. In the twenty (20) months that have passed

since this Court entered its Order denying class certification, OSIC and its counsel have

worked diligently to move this case forward through written discovery and document

production. Deposition discovery is about to commence.

       10.    OSIC’s prosecution of its claims in this action should not be delayed by the

dilatory motion practice that would ensue if either the Kasowitz Intervenors or the

Fishman Haygood Intervenors were permitted to intervene without having those


5
        The Bank Defendants have long argued that OSIC lacks standing to assert claims on
behalf of investors. See, e.g., ECF No. 159 at 22 (TD Bank Motion to Dismiss); ECF No. 162 at
22-23 (Trustmark Motion to Dismiss). While such arguments have been rejected by this Court,
the Bank Defendants recently made clear that they intend to preserve and re-urge those
objections to OSIC’s standing. ECF No. 509 at 19, n. 18 (“The Bank Parties reserve all rights to
raise their lack of standing defenses again in the future.”). The Bank Defendants have similarly
long argued that the “aiding and abetting” and “knowing participation” claims asserted by OSIC
are unsupported by Texas or federal law. See, e.g., ECF No. 154 (Bank of Houston Motion to
Dismiss); ECF No. 159 (TD Bank Motion to Dismiss). Those challenges have previously been
rejected by this Court. Nevertheless, the Bank Defendants recently re-urged those same
arguments in their Motion for Judgment on the Pleadings. ECF No. 488.
JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                                   Page 4
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19            Page 5 of 8 PageID 30088


interventions stayed. SG Suisse has suggested in response to the Motions to Intervene

that it anticipated challenging personal jurisdiction “for each of the 965 Proposed

Intervenors.” ECF No. 510 at 2. The collective Bank Defendants similarly promise

“inevitable dispositive motion practice.” ECF No. 509 at 13.

      11.    OSIC’s prosecution of its claims also should not be delayed by the Bank

Defendants’ likewise inevitable (and likely unnecessary and duplicative) efforts to obtain

discovery from the 900-plus Intervenors as well as the hundreds of additional, individual

Stanford investors from whom the investment fund Intervenors purchased claims.

      12.    The Receiver and the Examiner respectfully submit that the interests of

both the Fishman Haygood Intervenors and the Kasowitz Intervenors in preserving their

individual claims can be served by permitting both groups to intervene in this action and

contemporaneously staying those intervening actions until OSIC’s claims are fully

determined. Such a result would also be in the best interests of all investor-victims, who

stand to benefit from the successful prosecution of OSIC’s claims.

      13.    This Court has previously stayed actions brought by individual Stanford

investors in order to permit the Receiver (and OSIC) to prosecute claims for the benefit

of the Receiver and all Stanford investors. E.g., Rishmague v. Winter, 616 Fed. Appx.

138 (5th Cir. 2015)(affirming order remanding investors’ lawsuit to state court and

staying such lawsuit). Had either the Fishman Haygood Intervenors or the Kasowitz

Intervenors sought to file their proposed intervenor actions as separate lawsuits, the

Receiver would have sought an order staying those lawsuits, and past decisions of this




JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                             Page 5
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19                Page 6 of 8 PageID 30089


Court would support a stay of such litigation. That both groups sought to intervene here

instead of filing separate lawsuits ought not change the result.

       14.    The Fishman Haygood Intervenors have agreed that the Court should

permit them to intervene and contemporaneously stay their intervenor action pending

resolution of OSIC’s claims. The Receiver and the Examiner respectfully urge the Court

to do precisely that – permit the intervention and stay the intervenor action.

       15.    The Kasowitz Intervenors have not agreed to a stay. Accordingly, the

Receiver and Examiner urge the Court to either deny their motion to intervene or to

permit the intervention subject to the same stay that is to be imposed upon the Fishman

Haygood Intervenors.

                                     CONCLUSION

       16.    The Receiver and the Examiner respectfully urge the Court to grant leave to

intervene to the Fishman Haygood Intervenors and to contemporaneously stay their

intervenor action pending a final resolution of OSIC’s claims. The Receiver and the

Examiner respectfully submit that leave to intervene should be denied to the Kasowitz

Intervenors or that they should be permitted to intervene only on the same basis – a

contemporaneous stay of their intervenor action – as the Fishman Haygood Intervenors.




JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                              Page 6
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19        Page 7 of 8 PageID 30090


Dated: July 5, 2019            Respectfully submitted,

                                     BAKER BOTTS L.L.P.

                                     By: /s/ Kevin M. Sadler

                                            Kevin M. Sadler
                                            Texas Bar No. 17512450
                                            kevin.sadler@bakerbotts.com
                                            Scott D. Powers
                                            Texas Bar No. 24027746
                                            scott.powers@bakerbotts.com
                                            David T. Arlington
                                            Texas Bar No. 00790238
                                            david.arlington@bakerbotts.com

                                     98 San Jacinto Blvd., Suite 1500
                                     Austin, Texas 78701-4078
                                     Tel: 512.322.2500
                                     Fax: 512.322.2501


                                            Timothy S. Durst
                                            Texas Bar No. 00786924
                                            tim.durst@bakerbotts.com

                                     2001 Ross Avenue
                                     Dallas, Texas 75201
                                     Tel: 214.953.6500
                                     Fax: 214.953.6503

                                     ATTORNEYS FOR RECEIVER
                                     RALPH S. JANVEY




JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                      Page 7
Case 3:09-cv-02384-N-BQ Document 519 Filed 07/05/19             Page 8 of 8 PageID 30091




                                          Respectfully submitted,

                                          By: /s/ John J. Little____
                                                  John J. Little
                                                  Tex. Bar No. 12424230
                                                  jlittle@lpf-law.com
                                          LITTLE PEDERSEN FANKHAUSER, LLP
                                          901 Main Street, Suite 4110
                                          Dallas, Texas 75202
                                          (214) 573-2300
                                          (214) 573-2323 [FAX]

                                          COURT-APPOINTED EXAMINER

                            CERTIFICATE OF SERVICE

        On July 5, 2019, I electronically submitted the foregoing document to the clerk of
the court of the U.S. District Court, Northern District of Texas, using the electronic case
filing system of the court. I hereby certify that I have served all counsel and/or pro se
parties of record electronically or by another manner authorized by Federal Rule of Civil
Procedure 5(b)(2).

                                                 /s/ John J. Little
                                                        John J. Little




JOINT RESPONSE OF THE RECEIVER AND THE EXAMINER
TO MOTIONS TO INTERVENE                                                              Page 8
